FILED
                             NOT FOR PUBLICATION                               JAN 20 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 SURINDER SINGH,                                   No. 07-72383

               Petitioner,                         Agency No. A072-685-868

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Surinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen proceedings held in absentia. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Lara-

Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004), we deny the petition for

review.

       The agency did not abuse its discretion in denying Singh’s second motion to

reopen because he failed to demonstrate the evidence he submitted was previously

unavailable. See 8 C.F.R. § 1003.23(b)(3); Bhasin v. Gonzales, 423 F.3d 977, 984

(9th Cir. 2005).

       Petitioner’s remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED.




NHY/Research                             2                                   07-72383